resources available to him in the prison law library, petitioner has an
                adequate legal remedy through a42 U.S.C. § 1983 action, and thus, writ
                relief is not appropriate in this matter. See Bounds v. Smith, 430 U.S.
                817, 828 (1977) (explaining that the constitutional right of access to the
                courts includes an inmate's right to "adequate law libraries or adequate
                assistance from persons trained in the law"); see also NRS 34.170;
                International Game Tech., 124 Nev. at 197, 179 P.3d at 558. Accordingly,
                we
                            ORDER the petition DENIED.'




                                                            Gibbons




                                                            Saitta


                cc:   Cody C. Leavitt
                      Attorney General/Carson City


                       "We direct the clerk of this court to file petitioner's September 17,
                2012, "motion for judgment on the pleadings"; April 23, 2012, "motion for
                enlargement of time limitation"; and May 11, 2012, "opposition to
                respondent's notice of potential dismissal for failure to pay Supreme Court
                filing fee." Having considered these motions, we deny them as moot. We
                also direct the clerk of this court to file petitioner's September 17, 2012,
                supplement to the petition; February 5, 2013, supplement to the petition;
                and February 19, 2013, correction to the first supplement to the petition.
                We have considered these supplements in our resolution of this petition.
SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A